Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 14, 2018

The Court of Appeals hereby passes the following order:

A18A0979. HERMELANDO SANTANNA-ARELLANO v. THE STATE.

       On January 23, 2018, this Court issued an Order noting the Appellant in the
above-styled case had failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rule 23(a) regarding the filing of an enumeration
of errors and brief within 20 days after the appeal was docketed. This Order required
the Appellant to file an enumeration of errors and a brief no later than February 1,
2018. The Order noted that failure to comply, absent an extension upon motion for
good cause shown, would result in dismissal of the appeal instanter without further
notice.

      On January 31, 2018, the Appellant filed a Motion For Extension For Time To
File Brief And Enumeration Of Errors. On February 6, 2018, this Court issued an
Order granting the request for an extension until February 21, 2018.

      To date, the Appellant has failed to file an enumeration of errors and a brief in
the above-styled case. As a result, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeal Rule 23(a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.